DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See par [0005] – [0007].
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on July 6, 2022, is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations—at least one inlet, a first end, a second end, a proximal end, a distal end, an inlet, outlet, at least one outlet, at least one fan, a mesh; a theft protection, a first power, a location, and a first network modules, a first microcontroller—must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Office, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) for failing to label the structure (i.e., an attachment) that is described in the specification and required in the claim (See claim 2 and pars [0051], [0058]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both “collection unit” and “collection chamber” (also see pars [0051], [0056], [0061]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Office, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "112" and "122" have both been used to designate Particulate Matter (PM) sensors (See par [0066]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 5, 21, 22, and 23 are objected to because of the following informalities:  
Claim 1 line 2, “an inlet” for consistency;
Claim 1 line 4, "an ionization chamber" for consistency;
Claim 1 line 8, "a collection chamber" for consistency;
Claim 1 line 13, "the collection chamber" for consistency; 
Claim 2 line 5, "the air purification system" for consistency; 
Claim 21 line 3, "an ionization core" for consistency; 
Claim 21 line 8,  "the plurality of point ionizers" for consistency;
Claim 22 line 2,  "the plurality of point ionizers" for consistency; and
Claim 23 line 3,  "the plurality of point ionizers" for consistency.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "an attachment to reduce inlet air speed" in claim 2 line 6.
For examination on the merits, the limitation is interpreted as the expansion structure that flows from the fan (104) to the ionization chamber (106) illustrated in Figs. 1 and 3.  However, the drawings do not provide a reference character label for the structure, and the specification fails to disclose a reference character with the description of drawings at paragraphs [0051] and [0058].  While Fig. 3 is considered to show the structure, the structure must be clearly labeled in the drawings [emphasis added].  Also, see objection to the drawings section above.  
Because the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the limitation is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have the limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 13, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cleaned air" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited. 
Claim 1 recites the limitation "the positively and negatively charged particles" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the inlet" in line 1.  The antecedent for which the limitation "the inlet" in line 1 of claim 2 refers is unclear because two distinct inlets were previously recited.
Claim 2 recites the limitation "the front end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited. The term “front” is a relative term which renders the claim indefinite. The term “front” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “front end” implies that said fan holder should be associated with a corresponding term that is not recited in claim 2 nor recited in the specification.  Claim 2 does not define another term in which to compare the relative term "front," which is typically associated with the corresponding term back.  Therefore, claim 2 is indefinite.  
Claim 3 recites the limitation "the ionized air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited. 
Claim 3 recites the limitation "the outlet" in line 2.  The antecedent for which the limitation "the outlet" in line 1 of claim 2 refers is unclear because two distinct outlets  were previously recited.
Claim 3 recites the limitation "the cleaned air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations "a first power module," "a first micro controller," and "a first network module" in lines 4 and 5 respectively [emphasis added].  The term "first" means preceding all others in time or order; earliest.  Claim 4—and subsequent claims that depend from claim 4—fails to recite another or other power module(s), micro controller(s), and network module(s) which causes uncertainty associated with the scope of the claim.  The following questions are raised:  Are additional limitations relative to the limitations associated with the word first inherent? Should claim 6 depend from claim 4 instead of claim 5 since claim 6 recites the limitations "a second power module" and "a second network module" that are relative to the recitations noted above for claim 4? Claim 4 is indefinite.  Note: For example, the limitations "a first modular assembly" and "a Nth modular assembly" are recited in claim 25 [emphasis added]. 
Claim 5 recites the limitation "the particle" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited. 
Claim 5 recites the limitation "a second micro-controller" in line 15 [emphasis added].  The inclusion of the term "second" implies other, or another, component—i.e., a first micro-controller—which makes the claim ambiguous.  Claim 5 is indefinite.
Claim 6 recites the phrase "wherein the air quality and environmental monitoring system allows dynamic information flow between the sensor array to optimally use the air purification system" in lines 1-3 [emphasis added].  The functional phrase is ambiguous because the language fails to provide a clear indication of the scope of the subject matter.  One questions that raised are as follows:  When is optimally use determined?  What structures of the instant apparatus accomplish optimally use?
Claim 6 recites the limitations "a second power module" and "a second network module" in lines 5 and 6 respectively [emphasis added].  The inclusion of the term "second" implies other, or another, component—i.e., a first power module and a first network module—which makes the claim ambiguous. Claim 6 is indefinite.
Claims 13 and 14 recite the limitation "wherein the cloud server compares the new location with a default location set by an installer or end-user" in lines 6-7 and 4-5, respectively, which is not based on the apparatus and instead is a location set by an installer or end-user and is a method of using the apparatus. In the claims, said installer or end-user is using the apparatus. However, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission work stand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). See MPEP § 2173.05(p)(II). Additionally, in light of the rejection under 35 U.S.C. 112 for claims 13 and 14 above, the broadest reasonable interpretation will be used in applying art for interpretation for the limitation the controller which is interpreted as structure that only needs capability of receiving user input in some form, e.g., an on-off switch, signal, etc.  Lastly, claims 13 and 14 are functional limitations that are considered intended results or use of the instant apparatus.
Claim 21 recites the limitations "the required angles" in line 10 and "the tips" in line 11.  There is insufficient antecedent basis for these limitations in the claim.  These limitation were not previously recited.  
Claim 21 recites "providing a pulsed DC voltage to the ionization chamber" in lines 2-3, "the ionization core has the plurality of point ionizers that is supplied with the pulsed DC voltage provided by the electrical power supply in lines 4-5," and "wherein when the pulsed DC voltage is applied to the plurality of point ionizers…" in lines 7-8.  The recitations are superfluous and unclear. Is the electrical power supply providing pulsed DC voltage to either one of the ionization chamber and the plurality of point ionizers or both the ionization chamber and the plurality of point ionizers?
Claim 21 recites the phrases "wherein the ionization core has the plurality of point ionizers that is supplied with the pulsed DC voltage provided by the electrical power supply," "wherein when the pulsed DC voltage is applied to the plurality of point ionizers, at least two of the point ionizers are producing positively and negatively charged ions that capture particulate matter of the polluted air and fuse them together to form clumped particles," and "wherein the plurality of point ionizers is positioned at the required angles such that the tips of any two point ionizers have a distance of at least 0.5 cm" are intended results.  The phrases in the claim are functional language and are merely recitations for descriptions of intended results of the apparatus.  
Claim 23 recites "wherein the electrical power supply operates at greater than 1 Kilo Volts and is harnessed by a thermal, a chemical, a nuclear, an electrical, a radiant, a light, a motion, a sound, an elastic and a gravitational method."  The phrase in the claim is functional language and is a recitation for descriptions of intended results of the apparatus.
Claims 7-12 are also rejected for being dependent upon indefinite base claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naik (WO 2019/193433 whereas citations below are from US 2021/0039112).
For claims 1 and 3, Naik discloses an air purification system (100), comprising:  
an inlet unit comprising at least one inlet (101) that draws polluted air, 
wherein the inlet comprises a first end and a second end (Fig. 11a);  
at least one ionization chamber comprising of a plurality of point ionizers (124) operable to produce positively and negatively charged ions for cleaning the polluted air drawn through the inlet (pars [0084], [0088], [0093]; Figs. 11a, 17), 
wherein the ionization chamber comprises a proximal end and a distal end (proximal end is made up of electrode 12 & distal end is made up of shell 10 in Fig. 11a), 
wherein the proximal end of the ionization chamber is communicatively coupled to the second end of the inlet and the distal end is connected to at least one collection chamber (par [0088]; Fig. 11a), 
wherein, when a voltage is applied to the ionization chamber, the plurality of point ionizers produces the positively and negatively charged ions that capture particulate matter from the polluted air and fuse the positively and negatively charged particles together to form clumped particles (par [0088]; Fig. 11a), 
wherein the clumped particles are expelled into the collection chamber (par [0088]);  
a collection unit comprising at least one collection chamber that collects the clumped particles (par [0088]; Fig. 11a),
wherein the collection chamber comprises an inlet and an outlet (par [0088]; Fig. 11a), 
wherein the inlet of the collection chamber is connected to the distal end of the ionization chamber for collecting the clumped particles (par [0088]; Fig. 11a); and
an output unit comprising at least one outlet that expels the cleaned air (par [0088]; Fig. 11a), 
wherein one end of the outlet unit is connected to the outlet of the collection chamber (par [0088]; Fig. 11a);
wherein the collection chamber stores the particulate matter from the ionized air (pars [0079], [0100]), 
wherein the outlet expels of the cleaned air from the air purification system (pars [0082], [0089]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 12-14, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Naik in view of Parker (US 20140266654).
For claim 4, the teaching of Naik is relied upon as set forth above.  Naik discloses said air purification system of claim 1 but does not further teach a theft protection module that comprises the structural features recited in the claim (see lines 4-8).   However, Parker discloses the structural features as follows:  
a theft protection module comprising (see Fig. 1):  
a first power module that supplies electrical power to a first micro-controller (pars [0018], [0019], [0024], [0026], [0027], [0029]), 
a location module that measures a physical location of the air purification system (par [0019]), 
a first network module that transmits and receives information from a cloud server (pars [0010], [0014], [0015], [0018]-[0020],[0022], [0023], [0025]-[0029]); and
the first micro-controller is connected to the location module and the first network module via at least one of an analog or digital data receiver or a transmitter system (Abstract; pars [0010], [0014], [0015], [0018]-[0020],[0022], [0023], [0025]-[0029]).
It would have been obvious for one of ordinary skill in the art at the effective filing date of the instant invention to utilize the theft protection module disclosed in Parker communicatively connected with the air purification system of Naik for protection and theft prevention as taught in the prior art. 
For claim 12, the teaching of Naik and Parker are relied upon as set forth above and Parker further discloses the theft protection module comprises a protection enclosure that is composed of hydrophobic material (par [0021] “a polymer case” whereas polymer are not soluble in water or other polar solvents).
For claims 13 and 14, as interpreted, the teaching of Naik and Parker are relied upon as set forth above. Parker teaches a vehicle which are long, well-known to operate on DC power from batteries (AC power cannot be stored in batteries).  Accordingly, Parker further teaches 
wherein the theft protection module is enabled when a DC power supply of the first power module is switched off (par [0024]; Figs. 2, 3), and 
wherein the first power module comprises a battery that supplies power to the first microcontroller (pars [0019], [0027], [0028]; Figs. 2, 3) 
Parker also discloses a charge controller that sends information on change in battery level as a data input to the first micro-controller (par [0030]), 
wherein the first micro-controller sends information on a new location measured by the location module to the cloud server, and (pars [0019], [0027], [0028]; Figs. 2, 3), 
wherein the cloud server compares the new location with a default location set by an installer or end-user, as interpreted above; 
wherein the theft protection module is enabled when a current location is measured by the location module (pars [0019], [0027], [0028] Figs. 2, 3), 
wherein the location module sends the current location to the first micro-controller and the first micro-controller sends information on the current location to the cloud server (pars [0019], [0027], [0028] Figs. 2, 3), 
wherein the cloud server compares the new location with the default location set by the installer or end-user, as interpreted above.
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Naik  in view of Lemont (US 8518163).
For claim 21, the teaching of Naik is relied upon as set forth above.  Naik disclose the following cited below:
an electrical power supply providing a DC voltage to the ionization chamber (pars [0088],[0098], [0099]; Fig. 11a), 
wherein the ionization chamber comprises at least one ionization core (pars [0088], [0093]; Fig. 11a), 
wherein the ionization core has the plurality of point ionizers that is supplied with the DC voltage provided by the electrical power supply (pars [0088],[0098], [0099]; Fig. 11a), 
wherein the plurality of point ionizers is arranged on an inner surface or an outer surface or both surfaces of the ionization chamber to form a plurality of modular assembly (Fig. 11a), 
wherein when the pulsed DC voltage is applied to the plurality of point ionizers, at least two of the point ionizers are producing positively and negatively charged ions that capture particulate matter of the polluted air and fuse them together to form clumped particles (see above 112 section), 
wherein the plurality of point ionizers is positioned at the required angles such that the tips of any two point ionizers have a distance of at least 0.5 cm (see above 112 section).
	It would appear the Naik does not each sad DC voltage is a pulsed voltage; however, at par [0098], Naik teaches “direct current (DC) with voltage ranging from 25,000V to 50,000V is applied…to avoid inconsistent sparks and inconsistent magnitude of the corona.” Lemont teaches at col. 2, ll. 60-67 pulsed DC voltage is used to delay arcing, i.e., sparks, which causes drops in efficacy.  As such, it would have been readily obvious to of ordinary skill in the art at the effective filing date of the current invention that the electrical power supply disclosed in Naik is capable of providing a pulsed DC voltage to the various components of the air purification system as claimed because Lemont makes clear with extrinsic evidence the advantage of pulsed DC voltage. 
For claim 22, the teaching of Naik and Lemont are relied upon as set forth above.  Naik further teaches wherein the ionization core is shaped in the form of a cylinder, frustum, prism, pyramid, sphere, or S with a length based on the plurality of point ionizers (pars [0025], [0084]).
For claim 23, the teaching of Naik and Lemont are relied upon as set forth above. Lemont further discloses wherein each modular assembly is shaped in the form of a cylinder, frustum, prism, pyramid, sphere, or S with a length based on the plurality of point ionizers (Fig. 3B; col. 4, ll. 30-48).
For claim 24, the teaching of Naik and Lemont are relied upon as set forth above.   The recitation “wherein the electrical power supply operates at greater than 1 Kilo Volts and is harnessed by a thermal, a chemical, a nuclear, an electrical, a radiant, a light, a motion, a sound, an elastic and a gravitational method” is intended use.  The prior art of Naik and Lemont  is capable of such intended use.
For claim 25, the teaching of Naik and Lemont are relied upon as set forth above. Lemont further discloses wherein the inlet of the ionization chamber is at a first modular assembly and the outlet of the ionization chamber is at an end of a Nth modular assembly (Fig. 3B).
Allowable Subject Matter
Claims 2, 5-11 are rejected for being dependent upon indefinite base claim 1.  
 Regarding claim 2, the prior art of record to Naik and Lemont are relied upon as set forth above.  Neither Naik and Lemont disclose “an attachment to reduce inlet air speed” recited in line 6 of claim 2 in combination with the other features of the claim.  See Claim Interpretation Section.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   For example, US 9702315 discloses an anti-theft module and various sensors; US 6872238 discloses screens or plates and electrode arrays; US 20140178253 discloses catalytic converter protection system, an alarm, a controller, an anti-theft system, sensors, electric power source, proximity locator, electrodes; US 9145110 and US 9493085 disclose vehicle protection and safety systems, respectively; US 10744515 discloses gas purifying apparatus with a plasma chamber; US 7964021 discloses a particle agglomeration system; US 6228148 discloses a method where  electrically charged particles are directed toward the walls of the separator chamber; US 4734105 discloses a pulsed voltage is used for the electric fields; US 7806952 discloses an opening for gaseous medium passing through and a fan upstream of an ionizer; US 5824137 and US 6004375 disclose processes and apparatus for the in situ generation of agglomerate structures; US 4718923 discloses filter tubes, a high voltage source, and a corona discharge electrode axially extended in a separator tube; US 9097155 discloses one agglomeration unit disposed between one ionization element and one filter element; US 4670026 discloses a plurality of conductive, elongated, pointed elements and a conductive collector element; US 20080241004 discloses a catalytic converter; US 7582144 a compact, hybrid particulate and gas collector; US 8518163 discloses cathode consists of a central core; and US 8747527 device for treating exhaust gas containing soot particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        September 13, 2022